 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MAGNUM PROPERTY                                        Case No.: 18-CV-02855
     INVESTMENTS, LLC,
12
                                           Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                          REQUEST TO REMAND ACTION
     v.                                                     TO STATE COURT
14
     MARSHALL C. PFEIFFER and DOES 1-
15   10,                                                    [ECF No. 3.]
16                                      Defendant.
17
18             On January 3, 2019, Plaintiff Magnum Property Investments, LLC (“Plaintiff”)
19   filed an ex parte application to remand this unlawful detainer action to the Superior Court
20   of the State of California, San Diego County. On January 9, 2019, pro se Defendant
21   Marshall Pfeiffer (“Defendant”) filed an objection. Based on the following, the Court
22   concludes it does not have subject matter jurisdiction over this action. Accordingly, the
23   Court GRANTS Plaintiff’s ex parte application and REMANDS the action to state court
24        I.      Background
25             On December 6, 2018, Plaintiff filed an unlawful-detainer action against
26   Defendant in State Court. On December 20, 2018, Defendant filed a Notice of Removal
27   of the unlawful-detainer action, alleging that the Court has subject matter jurisdiction
28   over it under 28 U.S.C. § 1331, § 1332(a), and 12 U.S.C. § 2605(e) (outlining the duty of
                                                        1

                                                                                          18-CV-02855
 1   loan servers to respond to borrower inquiries). (ECF No. 1-1). Defendant also alleged
 2   federal jurisdiction over the unlawful-detainer action by virtue of the related action before
 3   this Court (Case No. 3:18-CV-2551-GPC-JLB). (ECF No. 1, at 4).
 4             On January 3, 2019, Plaintiff filed its ex parte application to remand this case to
 5   state court for lack of subject matter jurisdiction. (ECF No. 3-1). Plaintiff points out that
 6   there is no federal question raised in its complaint, and that Defendant’s anticipated
 7   federal defense cannot support removal of the action. (ECF No. 3, at 2). It further
 8   alleges a lack of diversity of citizenship and an insufficient amount in controversy.
 9             On January 9, 2019, Defendant filed an opposition arguing that this case presents a
10   federal question because the paid amounts by Plaintiff in the underlying foreclosure sale
11   provides evidence of a Fraudulent Interstate Transaction, presumably in violation of 15
12   U.S.C. § 77q.1 (ECF No. 5, at 3). With respect to diversity jurisdiction, Defendant
13   argues the amount in controversy as $629,000, the alleged value of the property sold at
14   the trustee’s foreclosure. (ECF No. 1-2, at 24.) Defendant also asserts the parties are
15   diverse and alleges Plaintiff is a Delaware corporation. Furthermore, Defendant asserts
16   this action must be removed to this Court because it is directly related to a pending action
17   over which this Court already has subject-matter jurisdiction, i.e., Case No. 3:18-CV-
18   2551-GPC-JLB.
19       II.      Legal Standard
20             A defendant may remove to federal court “any civil action brought in a State court
21   of which the district courts . . . have original jurisdiction.” 28 U.S.C. § 1441(a).
22   Removal is only proper when a case originally filed in state court presents a federal
23   question or is between citizens of different state and involves an amount in controversy
24   that exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a). Courts “strictly construe the
25   removal statute against removal jurisdiction,” and the defendant always has the burden of
26
27
     1
             Although Plaintiff did not specify the applicable federal statute, the Court notes that the most
28   likely culprit is 15 U.S.C. § 77q.
                                                          2

                                                                                                     18-CV-02855
 1   establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
 2   1992). “Where doubt regarding the right to removal exists, a case should be remanded to
 3   state court.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.
 4   2003); see also Gaus, 980 F.2d at 566.
 5         A. Federal Question
 6         The “well-pleaded complaint rule” governs federal question jurisdiction: federal
 7   jurisdiction exists only when a federal question is presented on the face of the plaintiff’s
 8   properly pleaded complaint. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). The
 9   “presence of a federal defense . . . does not constitute an essential element of Plaintiffs’
10   well-pleaded complaint.” Getz v. Boeing Co., 654 F.3d 852, 860 (9th Cir. 2011); see also
11   Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (“Federal jurisdiction cannot be
12   predicated on an actual or anticipated defense.”). Similarly, counterclaims, whether
13   actually asserted in a state court action or anticipated in a complaint, cannot form the
14   basis of § 1331 jurisdiction. See K2 America Corp. v. Roland Oil & Gas, LLC, 653 F.3d
15   1024, 1029 (9th Cir. 2011) (“Federal jurisdiction cannot hinge upon defenses or
16   counterclaims, whether actual or anticipated.”).
17         B. Diversity Jurisdiction
18         Removal on the basis of diversity jurisdiction requires that the parties be
19   completely diverse and that the amount in controversy exceed $75,000. 28 U.S.C. §
20   1332(a)(1). The amount in controversy is determined by the district court on the face of
21   the pleadings. Crum v. Circus Circus Enterprises, 231 F.3d 1129, 1131 (9th Cir. 2000).
22   In unlawful detainer actions, “California courts have noted that ‘the right to possession
23   alone [is] involved,’ – not title to the property.” Litton Loan Servicing, L.P. v. Villegas,
24   No. C 10-05478 PJH, 2011 WL 204322, at *2 (N.D. Cal. Jan. 21, 2011) (quoting Evans
25   v. Superior Court, 67 Cal. App. 3d 162, 168 (1977)). Therefore, “the amount of damages
26   sought in the complaint, not the value of the subject real property, determines the amount
27   in controversy.” Id. As relevant here, Section 1332(c)(1) provides that a corporation
28   “shall be deemed to be a citizen of every State and foreign state by which it has been
                                                   3

                                                                                         18-CV-02855
 1   incorporated and of the State or foreign state where it has its principal place of business.”
 2   28 U.S.C. § 1332(c)(1).
 3      III.   Discussion
 4         A. Federal Question
 5         There is no grounds for federal question jurisdiction. To wit, Plaintiff’s complaint
 6   states a single claim for unlawful detainer under California law. (ECF No. 5, at 10).
 7   Unlawful detainer actions do not present a federal question. All Mission Indian Hous.
 8   Auth. v. Magante, 526 F. Supp. 2d 1112, 1114 (S.D. Cal. 2007). Thus, Plaintiff does not
 9   assert a right to relief under that “necessarily depends on resolution of a substantial
10   question of federal law.” Franchise Tax Bd., 463 U.S. at 28, 103 S. Ct. 2841.
11   Furthermore, Plaintiff does not allege any facts supplying federal question jurisdiction
12   and could not have brought this unlawful detainer action before this Court. Caterpillar,
13   482 U.S. at 392 (“Only state-court actions that originally could have been filed in federal
14   court may be removed to federal court by the defendant.”).
15         Although Defendant’s Notice of Removal asserts that Plaintiff is liable for
16   committing a Fraudulent Interstate Transaction pursuant to 15 U.S.C. § 77q, that
17   anticipated defense, or counterclaim, cannot keep Defendant in federal court. Even if his
18   Section 77q claim is supported, it cannot confer federal question jurisdiction over the
19   instant action per the well-pleaded complaint rule. See K2 Am. Corp. at 1029.
20         B. Diversity Jurisdiction
21         Nor is diversity jurisdiction applicable. First, the amount in controversy here does
22   not exceed $75,000. Where, as here, Plaintiff seeks cumulative damages based on the
23   reasonable daily value of possession, courts calculate the amount in controversy based on
24   cumulative possession thus far. See Litton Loan Servicing, L.P. v. Villegas, 2011 WL
25   204322, at *2 (N.D. Cal. Jan. 21, 2011); accord U.S. Bank Nat'l Ass’n v. Fine, No.
26   216CV06643CASKSX, 2016 WL 6405840, at *2 (C.D. Cal. Oct. 27, 2016). Plaintiff
27   seeks incurred costs and holdover damages at the daily fair market value, calculated at
28   $50 per day from the expiration of the Notice to Quit on November 27, 2018. (ECF. No.
                                                   4

                                                                                        18-CV-02855
 1   5 at 12). In the approximately 71 days between November 27, 2018 and now, the
 2   cumulative amount in controversy is roughly $3,550.
 3         Defendant’s assertion that the amount in controversy is $629,000 is based on the
 4   value of the deed of the property at issue, and therefore premised on an incorrect
 5   understanding of the law. Indeed it is “the amount of damages sought in the complaint,
 6   not the value of the subject real property [that] determine the amount in controversy.”
 7   U.S. Bank Nat’l Ass’n, 2016 WL 6405840, at *2.
 8         In addition, diversity of citizenship is not satisfied. Plaintiff’ indicates that its
 9   primary place of business and residence is in California2 and Defendant is a citizen of
10   California. Accordingly, this Court lacks diversity jurisdiction.
11         C. Supplemental Jurisdiction
12         Although this Court has jurisdiction over the federal claims alleged in the related
13   matter, the existence of that other action does not support supplemental jurisdiction over
14   this unlawful detainer action. A related case pending in federal court is not sufficient
15   grounds for removal under 28 U.S.C. § 1441. Fabricius v. Freeman, 466 F.2d 689, 693
16   (7th Cir.1972); see Wescom Credit Union v. Dudley, No. CV 10-8203 GAF SSX, 2010
17   WL 4916578, at *3 (C.D. Cal. Nov. 22, 2010) (jurisdiction in a related case did not
18   support court’s exercise of supplemental jurisdiction of unlawful detainer action).
19       IV.   Conclusion and Order
20         For the foregoing reasons, Defendant has failed to meet his burden of
21   demonstrating that Plaintiff’s action belongs in federal court. The Court concludes that it
22   lacks federal jurisdiction over this case and accordingly GRANTS Plaintiff’s ex parte
23   application and REMANDS the matter to the San Diego County Superior Court.
24             IT IS SO ORDERED.
25
26
27
28   2
           Plaintiff asserts its primary place of business is California. Defendant has not shown otherwise.
                                                            5

                                                                                                          18-CV-02855
 1   Dated: February 6, 2019
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               6

                                   18-CV-02855
